Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section1350, Chapter63 of Title18, United States Code), I, Gregory L. Cauthen, Executive Vice President and Chief Financial Officer of Transocean Ltd., a Swiss corporation (the “Company”), hereby certify, to my knowledge, that: the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August3, 2012 /s/ Gregory L. Cauthen Name: Gregory L. Cauthen Executive Vice President and Chief Financial Officer The foregoing certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section1350, Chapter63 of Title18, United States Code) and is not being filed as part of the Report or as a separate disclosure document. A signed original of this written statement required by Section906 has been provided to Transocean Ltd. and will be retained by Transocean Ltd. and furnished to the Securities and Exchange Commission or its staff upon request.
